            Case 2:18-cv-00035-cr Document 26 Filed 10/18/18 Page 1 of 2




                        IN THE UNITED ST ATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT

KATHLEEN FRONHOFER,       Individually           §
and on behalf of other similarly                 §
situated individual Consolidated                 §
Communications Holdings, Inc.                    §
employees,                                       §
                                                 §
                Plaintiff,                       §
                                                 §
vs.                                              §         DOCKET No. 2:18-CV-35
                                                 §
CONSOLIDATED COMMUNICATIONS                      §
HOLDINGS, INC.,                                  §
                                                 §
                                                 §
                Defendant.                       §

      ORDER GRANTING JOINT MOTION TO CONTINUE THE STIPULATED
                  DISCOVERY SCHEDULE DEADLINES

       Comes now Plaintiff Kathleen Fronhofer ("Plaintiff') and Defendant Consolidated

Communications Holdings, Inc. 's ("Consolidated") Joint Motion to Continue the Stipulated

Discovery Schedule Deadlines filed on October 18, 2018. After careful consideration of said

Motion, the Motion is hereby GRANTED. Accordingly, the deadlines set forth in the Stipulated

Discovery Order [Dkt. 14] are hereby amended as follows:

       6.      The parties shall serve all interrogatories and requests for production on or before

       January 4, 2019.

       7.      Depositions of all non-expert witnesses shall be completed by February 4, 2019.

       8.      Plaintiff shall submit expert witness reports on or before November 30, 2018.

       Depositions of plaintiff's expert witnesses shall be completed by December 14, 2018.

       9.      Defendant shall submit expert witness reports on or before December 28, 2018.

       Depositions of defendant's expert witnesses shall be completed by January 11, 2019.


ORDER GRANTING JOINT MOTION TO CONTINUE THE STIPULATED
DISCOVERY SCHEDULE DEADLINES- Page I
           Case 2:18-cv-00035-cr Document 26 Filed 10/18/18 Page 2 of 2




         11.      The parties shall serve all requests for admission on or before January 4, 2019.

         12.      All discovery shall be completed by February 4, 2019.

         14.      Motions, including summary judgment motions but excluding motions relating to

        the conduct of the trial, shall be filed on or before March 15, 2019.

         15.      This case shall be ready for trial by April 29, 2019.


Signed this     ls-t'   dayof      0~
                                                        Judge Reiss
                                                        United States District Judge




ORDER GRANTING JOINT MOTION TO CONTINUE THE STIPULATED
DISCOVERY SCHEDULE DEADLINES--- Page 2

065393.0000062 EMF_us 71077183vl
